Citation Nr: 0700492	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected injury to muscle group XIII, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected injury to muscle group XIV, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 until 
July 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
of entitlement to increased disability ratings for residuals 
of a gunshot wound. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the residuals of shell fragment wounds (SFWs) to the right 
thigh are manifested by intermittent pain and fatigability 
that causes no more than a moderate disability of Muscle 
Group (MG) XIII; there is no objective evidence of record of 
bony, or vascular involvement, or of other functional loss 
attributable to the in-service injury.

2.  The competent medical evidence of record indicates that 
the residuals of shell fragment wounds (SFWs) to the right 
thigh are manifested by intermittent pain and fatigability 
that causes no more than a moderate disability of Muscle 
Group (MG) XIV; there is no objective evidence of record of 
bony, or vascular involvement, or of other functional loss 
attributable to the in-service injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for the 
residuals of a gunshot wound to the right thigh with injury 
to Muscle Group (MG) XIII are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5313 (2006). 

2.  The criteria for an evaluation of 10 percent for the 
residuals of a gunshot wound  to the right thigh with injury 
to Muscle Group (MG) XIV are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5314 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.    

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

That said, in January 2004 (and prior to the March 2004 and 
April 2004 adjudication of this claim) the RO sent the 
veteran a letter that informed him of the evidence necessary 
to establish his claims, what evidence they would obtain, and 
what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  The Board 
finds that the notice requirements set forth have been met, 
because while the veteran was not provided with notice of the 
type of evidence necessary to establish an effective date - 
i.e. the latter element of service connection, noted above - 
for the disability on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability as to either condition, and as 
such, any questions as to the appropriate effective date to 
be assigned are rendered moot.

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's VA treatment 
records and statement of the veteran's private physician.  
The veteran has identified no additional information or 
evidence that should be obtained despite the RO's specific 
request for same in its January 2004 letter to the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   The veteran was provided with a VA 
medical examination in February 2003.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

The Board has considered the representative's contention that 
because there has been no VA examination for this claim since 
February 2003, a new examination is required.  The passage of 
time, in and of itself, does not render such evidence stale.   
There has been no indication from the veteran or the 
veteran's representative that the veteran's disability has 
worsened since the prior examination.  Therefore, remand for 
an additional examination is not required under the law.  See 
VAOPGCPREC 11-95.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  
      
Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45 (2006).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2006).  

As applicable to the claim, the provisions of 38 C.F.R. § 
4.55 (2006) are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 3 muscle groups for the foot and leg (DC 5310 
through DC 5312) and 6 muscle groups for the pelvic girdle 
and thigh (DC 5313 through DC 5318).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25 (2006).

See 38 C.F.R. § 4.55.

The provisions of 38 C.F.R. § 4.56 (2006), as applicable to 
the pending claim, are as follows:

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

See 38 C.F.R. § 4.56.

The veteran currently has a 10 percent rating for this 
disability under DC 5313, which pertains to impairment of 
Muscle Group (MG) XIII.  MG XIII is the posterior thigh 
muscle group.  The functions of this muscle group are 
extension of the hip, and flexion of the knee, outward and 
inward rotation of flexed knee, acting with MG XIV, 1, 2 
synchronizing simultaneous flexion of hip and knee and 
extension of hop and knee by belt-over-pulley action at knee 
joint.   The involved muscles include the biceps femoris, the 
semimembranosus and the semitendinosus.    Under DC 5313, a 
moderate injury warrants a 10 percent rating.  A moderately 
severe injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating. 38 C.F.R. § 4.73 
(2006).

The veteran also currently has a 10 percent rating for this 
disability under DC 5314, which pertains to impairment of 
Muscle Group (MG) XIV.  MG XIV is the anterior thigh muscle 
group.  The functions of this muscle group are extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with MG XVII in postural support of the body, 
and acting with the hamstring muscles in synchronization of 
the hip and the knee.  The involved muscles include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under DC 5314, a moderate injury warrants a 
10 percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating. 38 C.F.R. § 4.73 (2006).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

In April 1965 the veteran suffered a single gunshot wound to 
the right thigh with entrance wound at the right quadriceps 
and exit wound at the right hamstring.   A December 1968 
examination indicated a through and through wound which 
required three weeks of hospitalization and included a single 
incidence of quickly resolving infection without any evidence 
of shattering bone fracture, or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, or intermuscular binding and scarring of 
sloughing of soft parts.  Since the veteran's original 
treatment, there has been only one report of infection, in a 
March 2004 doctor's letter. 

The veteran's current complaints include pain, swelling and 
tenderness in the right thigh with muscle strength of 4 out 
of 5 in the impacted areas (right hamstring and right 
quadriceps), without tissue loss but with clinical 
indications of fatigability and increased pain on repetitive 
motion.  

Currently, the veteran's service-connected gunshot residuals 
are evaluated as 10 percent disabling under Diagnostic Code 
5313 and 10 percent disabling under Diagnostic Code 5314.  
That is to say, he has been found to have separately ratable 
moderate injuries to MG XIII and MG XIV.  According to the 
medical evidence of record, as noted above, the veteran 
suffered an entrance wound to MG XIII and an exit wound to MG 
XIV.  There is no indication that another diagnostic code 
would be more appropriate and neither the veteran nor his 
representative have requested the application of a different 
diagnostic code.  Accordingly the use of Diagnostic Codes 
5313 and 5314 will be continued.  

The residuals of both injuries are currently considered 
moderately disabling.  In order to warrant the assignment of 
the next higher 30 percent disability rating the medical 
evidence of record would need to show a moderately severe 
disability to the veteran's MG XIII or MG XIV.  As noted 
above, findings consistent with a moderately severe muscle 
disability include:  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

The medical evidence of record concerning the current state 
of the veteran's disability is somewhat limited.  Although 
the veteran has received treatment at VA for a variety of 
conditions, complaints related to the service-connected 
gunshot wound residuals are not noted.  Instead, to the 
extent the veteran's treatment records show treatment related 
to pain in his legs, those are limited to bilateral knee pain 
complaints due to degenerative joint disease, unrelated to 
his right leg gunshot wound.  The only competent medical 
evidence which discusses the veteran's gunshot wound 
residuals is limited to the February 2003 VA examination and 
the March 2004 private medical summary.  

Neither the February 2003 VA examination nor the March 2004 
private medical summary indicates any loss of deep fascia or 
muscle substance as would comport with the assignment of a 30 
percent disability rating.  Moreover, as described above, the 
history of the veteran's injury did not include debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring indicating a moderately severe muscle 
injury to either MG XII or MG XIV.  

The Board acknowledges that the February 2003 VA examination 
showed a moderate loss of strength, 4 out of 5 for both 
effected muscle groups as well as a specific finding of 
fatigability, that is to say loss of endurance.   However, 
some loss of power or lowered threshold of fatigue when 
compared to the sound side is contemplated in the criteria 
for the currently assigned 10 percent disability rating.  
Therefore these findings do not indicate that a 30 percent 
disability rating is warranted for either MG XII or MG XIV.  

With respect to the higher 40 percent disability rating as 
the medical evidence of record does not show moderately 
severe injuries to MG XII or MG XIV it logically follows that 
the medical evidence or record also does not indicate a 
severe muscle injury as would warrant the assignment of a 40 
percent disability rating for either muscle group.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2006).  See DeLuca, supra.  Although the 
veteran's gunshot wound residuals undoubtedly causes him 
pain, there is of record no evidence of weakness,  
incoordination and the like due to pain caused by the 
service-connected gunshot wound residuals.  The veteran has 
reported stiffness and fatigability and to a certain extent 
these complaints have been confirmed on clinical examinations 
in February 2003 and March 2004.  However, the veteran's 
stiffness appears to be localized to the increased use of his 
leg during his employment activities as a truck driver.  
Moreover, as noted in the February 2003 VA examination, these 
symptoms are likely aggravated by the veteran's non-service 
connected degenerative joint disease.  Despite the veteran's 
reports of increased stiffness and fatigability due to his 
employment demands, the evidence of record clearly shows that 
he was able to continue in that line of employment with the 
only interruption of employment noted being due to substance 
abuse related problems impacting his licensure.  (See, e.g., 
VA treatment records from September 2002.)  Further, it does 
not appear from a review of the veteran's treatment records 
that his experience of pain, stiffness, fatigability and the 
like have been severe enough to cause the veteran to seek 
treatment.  In essence, the symptomatology associated with 
the service-connected gunshot wound residuals are exactly 
that described in the schedular criteria, namely moderate 
muscle injuries to MG XIII and MG XIV with some evidence of 
fatigability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5313; 
5314 (2006).

Accordingly, as the history of the veteran's injury and the 
current residuals therefrom most closely approximate the 
criteria for a moderate muscle injury of MG XIII and MG XIV, 
the 10 percent disability ratings as to both muscle groups 
will be continued and the benefit sought on appeal is denied.  

Additional comment

In March 2004, the veteran's representative requested that 
the veteran's disability be reviewed for the potential 
applicability of an extraschedular rating.  Such has not been 
accomplished by the RO.  Accordingly, the matter of an 
extraschedular rating is referred to the RO for appropriate 
action.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased disability rating for service-
connected injury to muscle group XIII currently evaluated as 
10 percent disabling is denied.   

Entitlement to an increased disability rating for service-
connected injury to muscle group XIV currently evaluated as 
10 percent disabling is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


